Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/4/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-7 and 21-26 are pending and are presented for examination.  
Claims Amendments
Claim 1 has been amended to recite “at least part of the shaft being rotatable about a rotation axis”.   This is broadening the claimed scope.  By this, shaft can be interpreted with many design options such that: all parts are tied together and rotating together, some parts are stationary while some are rotating, some part is moving but not rotating, all parts are rotating but relatively, etc.  This is considered not a new matter in view of applicant’s specification [0003, 0005, 0022].   
Claims 3-4 are further changed in claim scope as claim dependency changed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 (new) recites “the first part rotates about the rotation axis and the second part is stationary about the rotation axis”.  
21.    (New) The electric generator machine of claim 2, wherein the first part rotates about the rotation axis and the second part is stationary about the rotation axis, the helical feature disposed on the second part, the helical feature being at least one of a helical groove and a helical fin.   

Shaft 200 includes first part 200’ (e.g., Fig. 1) and the second part.  In some embodiments, “end portion” 300 is separate from shaft 200 [0067], but in some embodiments, “end portion” 300 is called as second part of shaft [0088, 0089]. 
“stationary” is only once described in [0067] “As shown in FIG. 1, the opening 304B is disposed at the outer surface 300S of the end portion 300 between the helical feature 308 and the seal 310. In the present embodiment, the lubrication system 104 is adapted to supply lubricant into the annular space 300SP defined between the inner surface 200S of the first part 200' of the shaft 200 and the outer surface 300S of the end portion 300 at least when the shaft 200 is stationary relative to the end portion 300.”  
stationary and the end portion 300 is rotating.  This is opposite to claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 (new) recites “the first part rotates about the rotation axis and the second part is stationary about the rotation axis”.  
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al (US 20040134693 A1).  
 
As for claim 1, Yamagishi discloses an electric generator machine (preamble, intended use) comprising 
a liquid coolant system and a shaft (5, 9), at least part of the shaft being rotatable about a rotation axis, 
the shaft including a first part and a second part (either of 5 and 9, respectively) engaged coaxially with the first part, 
the first part being rotatable relative to the second part about the rotation axis with a helical feature (see 41, Fig. 8) [0075] disposed between the first part and the second part to define a helical pump between the first part and the second part, 
the helical pump being hydraulically connected to the liquid coolant system (13, e.g., Fig. 1). 
	The preamble, electric generator machine, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use.  The claim body only discusses a liquid coolant system and a shaft.   

As for claim 2, Yamagishi discloses the electric generator machine of claim 1, wherein the first part (considered outer shaft 5) defines an axial channel (hollow bore) therein, the axial channel including an opening (axial ends) in an end of the first part, 
As for claim 3, Yamagishi discloses the electric generator machine of claim 1, wherein the helical feature includes a helical groove (41) [0075].
As for claim 5, Yamagishi discloses the electric generator machine of claim 2, wherein the second part (9) defines a liquid channel (16, 22) therethrough, the liquid channel hydraulically connecting the liquid coolant system (13) to the axial channel.
As for claim 6, Yamagishi discloses the electric generator machine of claim 5, wherein the liquid coolant system is a lubrication system of the machine, and the second part defines a priming lubricant channel therethrough that hydraulically connects the lubrication system to an outer surface of the second part at a location facing an inner surface of the first part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Wrighton (US 20200220431 A1).
As for claim 4, Yamagishi failed to describe the machine of claim 1 wherein the helical feature includes a helical fin. Wrighton discloses a helical feature (122, 124) in form of a helical fin (convex, protrusion). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Yamagishi with that of Wrighton for efficient operation and maximized life.

Response to Argument
Claim 1 recites “a helical feature disposed between the first part and the second part to define a helical pump between the first part and the second part”. 
Applicant argues cited prior art, Crockett (US 4276482 A), does not teach this limitation because the rotor does not move fluid as pump would. 

    PNG
    media_image1.png
    60
    684
    media_image1.png
    Greyscale

The applicant may have been intended to mean that with the claim recitation, and it may be read to mean like that by one way of readings. 


Thus, the claim 1 is still rejected by Crockett (US 4276482 A) under 35 U.S.C. 102(a)(1) as being anticipated. 
As for claim 1, Crockett discloses an electric generator machine comprising 
a liquid coolant system (Fig. 9, wherein oil is a liquid coolant) and a shaft (10 and 24, Figs. 4-5), at least part (at least by 10) of the shaft being rotatable about a rotation axis, 
the shaft including a first part (10, particularly, inner core portion) and a second part (24) engaged coaxially with the first part, 
the first part (10) being rotatable relative to the second part about the rotation axis with a helical feature (vanes of 10, Figs. 2, 4) disposed between the first part and the second part to define (is termed as) a helical pump between the first part and the second part, the helical pump (10, 24) being hydraulically connected to the liquid coolant system (Fig. 9).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett in view of Ohashi et al (US 20130038151 A1).
	As for claim 21, Crockett teaches the electric generator machine of claim 2 wherein the helical feature disposed on the second part, the helical feature being at least one of a helical groove and a helical fin.  Crockett does not teach wherein the first part rotates about the rotation axis and the second part is stationary about the rotation axis.  Ohashi a shaft such that the first part (sleeve 27) rotates about the rotation axis and the second part (center shaft 4) is stationary about the rotation axis [0022, etc.].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure the two elements in the shaft as claimed for efficiency in coolant flow [0004-0005]. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  

Allowable Subject Matter
Claims 7 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JOHN K KIM/Primary Examiner, Art Unit 2834